      Case 4:19-cv-00300-MW-MJF Document 26 Filed 07/03/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                          Tallahassee Division

KELVIN LEON JONES, et al.,

                                       Petitioner,
                                                       Consolidated Case No.
      v.                                               4:19-cv-0300
RON DESANTIS, in his official capacity as the
Governor of Florida, an Indispensable Party, et al.,

                                    Respondents.

JEFF GRUVER, et al.,

                                        Plaintiffs,

      v.
                                                       Case No. 4:19-cv-00302
KIM A. BARTON, in her official capacity as
Supervisor of Elections for Alachua County, et al.,

                                     Defendants.

BONNIE RAYSOR, et al.,

                                        Plaintiffs,

       v.                                               Case No. 4:19-cv-00301

LAUREL M. LEE, et al.,

                                     Defendants.


                    MOTION TO APPEAR PRO HAC VICE

      Pursuant to Local Rule 11.1(C), Plaintiffs, Jeff Gruver, Emory Marquis

“Marq” Mitchell, Betty Riddle, Kristopher Wrench, Keith Ivey, Karen Leicht,

                                          1
      Case 4:19-cv-00300-MW-MJF Document 26 Filed 07/03/19 Page 2 of 4




Raquel Wright, Steven Phalen, Clifford Tyson, Jermaine Miller, Florida State

Conference of the NAACP, Orange County Branch of the NAACP, and League of

Women Voters of Florida, through the undersigned counsel, respectfully move for

the admission pro hac vice of John S. Cusick, a licensed member of the New York

Bar. Mr. Cusick has undertaken the representation of Plaintiffs in this matter as co-

counsel. In support of this motion, Plaintiffs state as follows:

       1.     John S. Cusick resides in New York, is not a resident of the State of

Florida, and is not admitted to practice in the Northern District of Florida.

       2.     Mr. Cusick is licensed to practice law in New York and is a member in

good standing of the New York Bar, as verified by the Attorney Admissions Clerk.

       3.     Mr. Cusick is counsel at the NAACP Legal Defense and Educational

Fund, Inc., located at 40 Rector Street, 5th floor, New York, New York, 10006.

       4.     Mr. Cusick completed the online Attorney Admission Tutorial and

exam and the online CM/ECF Tutorial.

       5.     Mr. Cusick studied and is familiar with the Local Rules of this District.

       6.     Mr. Cusick has an active, upgraded PACER account. He requests

authorization to receive electronic notices of filing. His email address is

jcusick@naacpldf.org.

       7.     Mr. Cusick is paying the required $201.00 pro hac vice fee for this case

at the time of filing.


                                           2
      Case 4:19-cv-00300-MW-MJF Document 26 Filed 07/03/19 Page 3 of 4




      WHEREFORE, Plaintiffs respectfully request that the Court permit John S.

Cusick to appear pro hac vice.

Date: July 3, 2019
                                       /s/ John S. Cusick
                                       John S. Cusick (NY Bar No. 5585245)
                                       NAACP LEGAL DEFENSE &
                                           EDUCATIONAL FUND, INC.
                                       40 Rector Street, 5th Floor
                                       New York, NY 10006
                                       Tel.: (212) 965-2200
                                       Fax: (212) 226-7592
                                       jcusick@naacpldf.org

                                       Counsel for Plaintiffs Jeff Gruver, Emory
                                       Marquis “Marq” Mitchell, Betty Riddle,
                                       Kristopher Wrench, Keith Ivey, Karen
                                       Leicht, Raquel Wright, Steven Phalen,
                                       Clifford Tyson, Jermaine Miller, Florida
                                       State Conference of the NAACP, Orange
                                       County Branch of the NAACP, and League
                                       of Women Voters of Florida




                                      3
      Case 4:19-cv-00300-MW-MJF Document 26 Filed 07/03/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 3, 2019, I electronically filed the foregoing with
the Clerk of Court by using CM/ECF, which automatically serves all counsel of
record for the parties who have appeared.

                                            /s/ John S. Cusick
                                            John S. Cusick (NY Bar No. 5585245)
                                            NAACP LEGAL DEFENSE &
                                                EDUCATIONAL FUND, INC.
                                            40 Rector Street, 5th Floor
                                            New York, NY 10006
                                            Tel.: (212) 965-2200
                                            Fax: (212) 226-7592
                                            jcusick@naacpldf.org

                                            Counsel for Plaintiffs Jeff Gruver,
                                            Emory Marquis “Marq” Mitchell, Betty
                                            Riddle, Kristopher Wrench, Keith Ivey,
                                            Karen Leicht, Raquel Wright, Steven
                                            Phalen, Clifford Tyson, Jermaine Miller,
                                            Florida State Conference of the NAACP,
                                            Orange County Branch of the NAACP,
                                            and League of Women Voters of Florida




                                          4
